      Case: 1:19-cv-01153 Document #: 1 Filed: 02/15/19 Page 1 of 5 PageID #:1



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 Midwest Operating Engineers Welfare Fund,     )
 Midwest Operating Engineers Pension Trust Fund,
                                               )
 Operating Engineers Local 150 Apprenticeship  )
 Fund, Midwest Operating Engineers Retirement  )
 Enhancement Fund, Local 150 IUOE Vacation     )
 Savings Plan, and the Construction Industry   )
 Research and Service Trust Fund,              )
                                               )               Civil Action
                                   Plaintiffs, )
                                               )               No. 19-CV-1153
              v.                               )
                                               )               Judge:
 Davis & Son Excavation, L.L.C. d/b/a Davis )
 Construction, LLC,                            )
                                               )
                                  Defendant. )

                                        COMPLAINT

       Plaintiffs Midwest Operating Engineers Welfare Fund; Midwest Operating Engineers

Pension Trust Fund; Operating Engineers Local 150 Apprenticeship Fund; Midwest Operating

Engineers Retirement Enhancement Fund; Local 150 IUOE Vacation Savings Plan; (collectively

“the Funds”), and Construction Industry Research and Service Trust Fund (“CRF”) hereby file suit

against Defendant, Davis & Son Excavation, L.L.C. d/b/a Davis Construction, LLC.

                         COUNT I - FUNDS SUIT FOR AN AUDIT

       1.     This Court has jurisdiction over this action pursuant to the Employee Retirement

Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1132, 1145; and pursuant to

§ 301 of the Labor Management Relations Act (“LMRA”) 29 U.S.C. § 185; and 28 U.S.C. § 1331.

       2.     Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA because the

Funds are located and administered in Cook County, Illinois.
      Case: 1:19-cv-01153 Document #: 1 Filed: 02/15/19 Page 2 of 5 PageID #:2



          3.    International Union of Operating Engineers, Local 150, AFL-CIO (“the Union”),

is an employee organization under ERISA, 29 U.S.C. § 1002(4); and a labor organization under

the LMRA, 29 U.S.C. § 152(5).

          4.    Davis & Son Excavation, L.L.C. d/b/a Davis Construction, LLC (“Davis”) is an

“employer” within the meaning of ERISA, 29 U.S.C. § 1002(5) and the LMRA, 29 U.S.C. §

152(2).

          5.    At all relevant times, Davis and the Union were parties to an agreement known as

the Highway Contractors of Lake, Porter, LaPorte and St. Joseph Counties, Indiana (excerpts of

relevant contracts attached as Exhibits A and B) (“CBA”) pursuant to a Memorandum of

Agreement dated February 13, 2004 (attached as Exhibit C), as well as other collective bargaining

agreements.

          6.    The CBA and the Agreements and Declarations of Trust incorporated therein

require Davis to make fringe benefit contributions to the Funds. The Funds are “employee welfare

benefit plans” and/or “plans” within the meaning of ERISA, 29 U.S.C. § 1002 (3).

          7.    The CBA and Trust Agreements additionally require Davis to:

          (a)   Submit a monthly report stating the names and number of hours worked by
                every person on whose behalf contributions are required and accompany
                these reports with payment of contributions based on an hourly rate
                identified in the CBA;

          (b)   Compensate the Funds for the additional administrative costs and burdens
                imposed by its delinquency through payment of liquidated damages in the
                amount of ten percent of untimely contributions, or twenty percent of such
                contributions should the Funds be required to file suit;

          (c)   Pay interest to compensate the Funds for the loss of investment income;

          (d)   Make its payroll books and records available to the Funds for the purpose
                of an audit to verify the accuracy of past reporting, and pay any and all costs
                incurred by the Funds in the audit where it is determined that Davis was
                delinquent in the reporting or submission of contributions;



                                                  2
      Case: 1:19-cv-01153 Document #: 1 Filed: 02/15/19 Page 3 of 5 PageID #:3




       (e)     Pay the Funds’ reasonable attorneys’ fees and costs incurred in the
               prosecution of any action to require Davis to submit its payroll books and
               records for auditing or the recovery of delinquent contributions;

       (f)     Furnish to the Funds a bond in an amount acceptable to the Funds.

       8.      Davis has breached its obligations to the Funds and its obligations under the plans

by failing to complete an audit as requested by the Funds.

       9.      The Funds have demanded that Davis perform its obligations stated above, but

Davis has failed and refused to so perform (attached as Exhibit D).

       WHEREFORE, the Funds respectfully request that:

       A.      An account be taken as to all employees of Davis covered by the collective
               bargaining agreement or agreements as to wages received and hours worked by
               such employees to determine amounts required to be paid to the Funds, covering
               the periods June 1, 2012 through May 31, 2014 and January 1, 2017 through August
               31, 2017;
       B.      Davis be ordered to pay any amounts determined to be due pursuant to such audit;
       C.      Davis be ordered to submit all delinquent monthly contribution reports to the Funds
               stating the information required to be stated thereon, and to continue submitting
               such reports while this action is pending;
       D.      Judgment be entered in favor of the Funds and against Davis for all costs of auditing
               Davis’s records, and the Funds’ reasonable attorneys’ fees and Court costs
               necessarily incurred in this action as specified herein, or as subsequently
               determined all as provided for in the Plans and in ERISA;
       E.      Davis be permanently enjoined to perform specifically its obligations to the Funds,
               and in particular, to continue submitting the required reports and contributions due
               thereon to the Funds in a timely fashion as required by the plans and by ERISA;
               and,
       F.      The Funds have such further relief as may be deemed just and equitable by the
               Court, all at Davis’s cost.

                             COUNT II – CRF SUIT FOR AUDIT

       1.      This Court has jurisdiction over this action pursuant to Section 301 of the Labor

Management Relations Act (“LMRA”), 29 U.S.C. § 185, and 28 U.S.C. § 1331.




                                                 3
      Case: 1:19-cv-01153 Document #: 1 Filed: 02/15/19 Page 4 of 5 PageID #:4



       2.       Venue is proper in this Court pursuant to 29 U.S.C. § 185(a) because this Court has

jurisdiction over the parties and CRF is situated with this judicial district, and the audit will be

completed there.

       3-7.     CRF re-alleges and incorporates herein by reference paragraphs 3 through 7 of

Count I as paragraphs 3 through 7 and as if fully stated herein.

       8.       CRF is a labor management cooperative committee as that term is defined under

Section 302(c)(9) of the LMRA, 29 U.S.C. § 186 (c)(9).

       9.       The CBA places similar obligations on Davis with respect to CRF as it does the

Funds. Davis has breached its obligations to the CRF by failing and refusing to complete an audit

as requested.

       10.      CRF has demanded that Davis perform its obligations stated above, but Davis has

failed and refused to so perform. (See Exhibit D).

       WHEREFORE, CRF respectfully requests that:

       A.       An account be taken as to all employees of Davis covered by the collective
                bargaining agreement or agreements as to wages received and hours worked by
                such employees to determine amounts required to be paid to CRF, covering the
                periods June 1, 2012 through May 31, 2014 and January 1, 2017 through August
                31, 2017;
       B.       Davis be ordered to pay any amounts determined to be due pursuant to such audit;
       C.       Davis be ordered to submit all delinquent monthly contribution reports to the CRF
                stating the information required to be stated thereon, and to continue submitting
                such reports while this action is pending;
       D.       Judgment be entered in favor of CRF and against Davis for all costs of auditing
                Davis’s records, and the CRF’s reasonable attorneys’ fees and Court costs
                necessarily incurred in this action as specified herein, or as subsequently
                determined all as provided for in the Plans and in ERISA;
       E.       Davis be permanently enjoined to perform specifically its obligations to the CRF,
                and in particular, to continue submitting the required reports and contributions due
                thereon to CRF in a timely fashion as required by the plans and by ERISA; and,
       F.       CRF receive such further relief as may be deemed just and equitable by the Court,
                all at Davis’s cost.


                                                 4
      Case: 1:19-cv-01153 Document #: 1 Filed: 02/15/19 Page 5 of 5 PageID #:5




Dated: February 15, 2019                         Respectfully submitted,

                                                 INSTITUTE FOR WORKER WELFARE, P.C.

                                        By: s/ Elizabeth A. LaRose
                                            One of the Attorneys for Plaintiffs



Attorney for Plaintiffs

Dale D. Pierson (dpierson@local150.org)
Elizabeth A. LaRose (elarose@local150.org)
Brad H. Russell (brussell@local150.org)
Institute for Worker Welfare, P.C.
6140 Joliet Road
Countryside, IL 60525
Ph. 708-579-6663
Fx. 708-588-1647




                                             5
